Title: Abigail Adams to John Adams, 28 February 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy 28th Febry 1796
          
          You left directions that Mr Pratt was to cut the Trees upon the plane for Timber to build a Barn this he has Done and our Teams have Drawn it, but upon inquiry I found that there would not be half enough for the Building. I inquired of Dr Tufts what conversation You had with him upon the subject, and of Pratt what You had Said to him. the Dr recollected that You talkd of building an addition to the Barn of the Same Size but that you did not conclude upon any thing. Pratt said he was not engaged to cut any more. the Season Would have past before I could have received any answer So I thought it best to proceed & get the remainder from the Woods. I accordingly Sent Pratt & his hands to cutt the rest, and our Teams to get it home. they did very well the first Day, but the second comes a Thaw & put a stop at present to their getting it home. it is ready for the first opportunity which I do not yet despare of—
          The Manure upon the Hill which Was made last fall, I Suppose you mean for to be Spread upon the Grass ground where it lies. You propose to let all the Salt meddow except Penny ferry & seven or 10 acres which used to be brought here. Copeland requests that the Thatch bank may be let, but neither French or Bowditch seem to covet it joy complains sadly of his Hay, the Salt I mean, which he Says was not half made and is Rotten & Rusty. our people make a Similar complaint here at home, tho it is not so bad, but we are just upon Spring, tho there are three Months yet that the cattle want Hay. there is plenty but they Do not Eat it well.
          If comfort consists in quietness I believe Dr Preistly may say that his old Age is the pleasentest part of his Life. if he come forward in America, and takes an active part, he May find that Malice Envy and Evil Speaking, are not confined to great Britain—
          We hear no more of Debates in Senate than if the Gallery was shut.
          
          Tell Mrs Green that I know she will rejoice with me, that the fine Hair which she Solicited Genll Wane to leave her, was not as she prophesied Sacrificed to the Tome Hauk, but that it still remains to adorn the head of the Wearer now crowned with laurels.
          present me kindly to mrs Washington and to all other Who express a regard for Your
          
            A Adams
          
          
            P S— Mrs Brisler lost her Sister Baxter on Saturday
          
        